As filed with the Securities and Exchange Commission on February 8, 2016 Securities Act File No. 333-61973 Investment Company Act File No. 811-08977 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 38 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 40 [ X ] (Check appropriate box or boxes.) Savos Investments Trust (Exact Name of Registrant as Specified in Charter) 1655 Grant Street, 10th Floor Concord, CA 94520 (Address of Principal Executive Offices) (Zip Code) (800) 664-5345 (Registrant’s Telephone Numbers, Including Area Code) Carrie Hansen Savos Investments Trust 1655 Grant Street, 10th Floor Concord, CA 94520 (Name and Address of Agent for Service) With copy to: Mike O’Hare Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b). [] on (date) pursuant to paragraph (b). [] 60 days after filing pursuant to paragraph (a)(1). [] on (date) pursuant to paragraph (a)(1). [] 75 days after filing pursuant to paragraph (a)(2). [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No.38 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.37 on FormN-1A filed January 29, 2016. This PEANo.38 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.37 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act of 1933, as amended, and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Concord, State of California on the8th day of February, 2016. SAVOS INVESTMENTS TRUST By:/s/ Carrie E. Hansen Carrie E. Hansen President Pursuant to the requirements of the Securities Act of 1933, as amended, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ Carrie E. Hansen President & Trustee February 8, 2016 Carrie E. Hansen /s/ Patrick R. Young Treasurer February 8, 2016 Patrick R. Young * Douglas G. Schmal Trustee February 8, 2016 Douglas G. Schmal * Paul S. Feinberg Trustee February 8, 2016 Paul S. Feinberg * David M. Dunford Trustee February 8, 2016 David M. Dunford * By: /s/ Carrie E. Hansen Carrie E. Hansen Executed by Carrie E. Hansen on behalf of those indicated pursuant to Power of Attorney previously filed and incorporated herein by reference. INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
